





CITATION: Hussain v. Ehrentreu, 2011
      ONCA 453



DATE: 20110614



DOCKET: C52840



COURT OF APPEAL FOR ONTARIO



Feldman, Blair and LaForme JJ.A.



BETWEEN



Alamgir Hussain
and Jesmin Ara



Appellant



and



Moshe Ehrentreu



Respondent



Alamgir Hussain in person



Moses Muyal, for the respondent



Heard and endorsed: June 10, 2011



On appeal from the order of Justice Penny of the Superior
          Court of Justice dated October 21, 2010.



APPEAL BOOK ENDORSEMENT



[1]

Following the endorsement of Penny J. of October 21, 2010, the formal
    judgment was amended in accordance with his reasons to reflect the corrected interest
    calculation on $136,200, but the principal shown of $140,000 was not corrected.

[2]

We order that the correction be made in the formal order.

[3]

There is no basis to interfere with the order made by Penny J. of no
    costs.

[4]

Although the motion judge did not in his reasons deal with the
    appellants request for a stay of enforcement of the mortgage, the issue has
    been dealt with by two subsequent orders, one by a judge of this court, and one
    by a judge of the Superior Court.

[5]

In the result, the appeal is allowed in part to correct the formal
    judgment.  Otherwise it is dismissed.

[6]

As success was divided, there will be no costs of the appeal


